DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-32 as originally filed on November 18, 2019 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 6, 2019 and April 21, 2019 are being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Objections
Claim 11 is objected to because of the following informalities: period is missing at the end of the sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-12 recite a method for remote analysis of one or more medical image records, which is within the statutory category of a process. Claims 13-24 recite one or more computer-readable non-transitory storage media embodying software for remote analysis of one or more medical image records, which is within the statutory category of an article of manufacture. Claims 25-32 recite a system comprising one or more processors and a memory coupled to the processors comprising instructions executable by the processors for remote analysis of one or more medical image records, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for remote analysis of one or more medical image records, comprising: 
receiving, at a workstation of a first user, a first medical image record; 
comparing, at the workstation of the first user, the first medical image record with a standard image set to identify a similarity between the first medical image record and the standard image set; 
calculating, if the similarity is above a threshold and at the workstation of the first user, a delta between the first medical image record and the standard image set by comparing the first medical image record and the standard image set; 
transferring the delta from the workstation of the first user and to one or more computing devices having a copy of the standard image set; 
reconstructing, by the one or more computing devices, the first medical image record by combining the delta with the standard image set; and 
analyzing, by the one or more computing devices, the first medical image record.
The examiner submits that, other than the steps performed by the workstation and one or more computing devices, the underlined limitations are directed to methods of organizing human activity. The claim recites steps of receiving a first medical image record, comparing the first medical image record with a standard image, calculating and transferring the delta between the images, and reconstructing and analyzing the first medical image record. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. remote analysis of a patient’s medical image record). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 13 and 25 recite at least one abstract idea.
claims 2-12, 14-24 and 26-32 further narrow the abstract idea described in the independent claims. Claims 3-5 and 15-17 describe the standard image set. Claims 6 and 18 describe the plurality of images. Claim 7, 10, 19 and 22 describe an alert. Claims 8 and 20 describe the comparison. Claim 9, 11, 21 and 23 describe the analysis of the first image record. Claims 12 and 24 describe sending of the analysis. Claim 28 describes the calculation of the delta. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 13 and 25.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-32 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for remote analysis of one or more medical image records, comprising: 
receiving, at a workstation of a first user, a first medical image record; 
comparing, at the workstation of the first user, the first medical image record with a standard image set to identify a similarity between the first medical image record and the standard image set; 
calculating, if the similarity is above a threshold and at the workstation of the first user, a delta between the first medical image record and the standard image set by comparing the first medical image record and the standard image set; 
transferring the delta from the workstation of the first user and to one or more computing devices having a copy of the standard image set; 
reconstructing, by the one or more computing devices, the first medical image record by combining the delta with the standard image set; and 
analyzing, by the one or more computing devices, the first medical image record.
The bolded limitations above amount to additional elements that do not integrate the abstract idea into a practical application. The workstation and one or more computing devices amount to mere instructions to apply an exception (invoking computers as a tool to perform the abstract idea; see MPEP 2106.05(f)). The patient-condition-check-display is not described by the applicant and is recited at a high-level of generality. Regarding the workstation, the specification states in para. [23]: Workstation 60 can take the form of any known client device. For example, workstation 60 can be a computer, such as a laptop or desktop computer, a personal data or digital assistant ("PDA"), or any other user equipment or tablet, such as a mobile device or mobile portable media player. Regarding the one or more computing devices, the specification states in para. [22]: Referring to FIG. 2 for purpose of illustration and not limitation, the disclosed system 100 can include one or more computing devices defining a server 10, a user workstation 60, and an imaging modality 90. In accordance with the disclosed subject matter, system 100 can be configured for remote analysis of one or more medical image records.


Unlike the claims that have been held to be directed to an improvement or otherwise directed to more than the abstract idea, Applicant’s claims: (1) do not improve computer performance similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05 (a), (f)); (2) are not rooted in computer technology to overcome a problem specifically arising in the realm of computer networks similar to the DDR Holdings, LLC v. Hotels.com, L.P. case (see MPEP § 2106.05(a), (b), (c), (e), (f)); nor (3) do they include rules that allow a computer to perform new functions similar to the McRO, Inc. v. Bandai Namco Games Am. Inc. case. See MPEP § 2106.05(a), (b). Therefore, the claims do not recite additional elements that integrate the judicial exception into a practical application. 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B

When viewed as a whole, claims 1-32 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a workstation and one or more computing devices were considered to merely show application of the abstract idea on generic computer components, using the computer as a tool to execute the abstract idea. 
The dependent claims 2-12, 14-24 and 26-32 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 14 further define the DICOM SOP instances. Claims 12 and 24 merely define the one or more computing devices and the workstation. Claims 26-29 and 32 describe the processor, memory, pre-processing AI engine, transceiver, graphical user interface and imaging modality of the workstation. Claims 11, 23, 26, 30 and 31 define the AI engine and server processor of the one or more computing devices. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).

Therefore, claims 1-32 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2008/0130967 A1) in further view of Bar-Aviv (US 2009/0028403 A1).
Regarding claim 1, Wang teaches: A method for remote analysis of one or more medical image records, comprising: 
receiving […] a first medical image record; 
comparing […] the first medical image record with a standard image set to identify a similarity between the first medical image record and the standard image set; (determining if the medical image’s category matches one of the available base image sets [0041])
calculating, if the similarity is above a threshold […], a delta between the first medical image record and the standard image set by comparing the first medical image record and the standard image set; (if the medical image’s category matches one of the available base image sets, the image set is assessed; the difference between the medical image and the bases images in the computed set is determined and compressed to yield compressed difference data representing the compressed medical image [0041], [0004])
transferring the delta […] to one or more computing devices having a copy of the standard image set; (the compression module of the computing device generates base image sets for use for compression and decompression, and can transfer the compressed difference data to a computer [0026], [0041], [0004])
reconstructing, by the one or more computing devices, the first medical image record by combining the delta with the standard image set; and (the compressed difference found in the compressed difference data representing the image is decompressed, and the decompressed difference is combined with the set of base images to generate the decompressed medical image [0005], [0041])
Wang does not teach:
at a workstation of a first user
at the workstation of the first user
at the workstation of the first user
from the workstation of the first user
analyzing, by the one or more computing devices, the first medical image record

at a workstation of a first user (the user of the medical image analysis system which functions as a workstation [0160], [0351]) 
at the workstation of the first user (the user of the medical image analysis system which functions as a workstation [0160], [0351])
at the workstation of the first user (the user of the medical image analysis system which functions as a workstation [0160], [0351])
from the workstation of the first user (the user of the medical image analysis system which functions as a workstation [0160], [0351])
analyzing, by the one or more computing devices, the first medical image record (a system for analyzing a source medical image operating on a computer [0116], [0126], Fig. 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang to include a workstation of the first user and analyzing the first medical image by the computing device as taught by Bar-Aviv. The analysis of the medical image of the body organ aids in the generation of a diagnosis report containing pathological indications of the organ. Further, the user of the system may be alerted when there is an abnormal level of pathogenicity (Bar-Aviv [0158], [0344], [0266]). The workstations allow the system to operate at multiple remote locations as they are connected through a computer network to the global system (Bar-Aviv [0347]).
Regarding claim 2, Wang and Bar-Aviv teach the method of claim 1 as described above. 
Wang further teaches:
wherein the first medical image record comprises one or more Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair ("SOP") Instances (the medical image is in accordance to the DICOM standard [0041])

Regarding claim 3, Wang and Bar-Aviv teach the method of claim 1 as described above. 
Wang further teaches:
wherein the standard image set comprises one or more standard images (one or more images in the base image set [0041], [0023])
Regarding claim 4, Wang and Bar-Aviv teach the method of claim 3 as described above. 
Wang does not teach:
wherein the standard image set comprises a plurality of standard images of an anatomical feature
However, Bar-Aviv in the analogous art teaches:
wherein the standard image set comprises a plurality of standard images of an anatomical feature (each one of the reference medical images depict a body organ from a common group [0027])
Regarding claim 5, Wang and Bar-Aviv teach the method of claim 4 as described above. 
Wang does not teach:
further comprising generating the standard image set using a plurality of images of the anatomical feature
However, Bar-Aviv in the analogous art teaches:
further comprising generating the standard image set using a plurality of images of the anatomical feature (each one of the reference medical images depict a body organ from a common group [0027]; the reference images may be composed of a time-series of 3D medical images of the depicted organ such as the heart [0268])
Regarding claim 6, Wang and Bar-Aviv teach the method of claim 5 as described above. 
Wang does not teach:
wherein the plurality of images comprises normal and abnormal images of the anatomical feature
However, Bar-Aviv in the analogous art teaches:
wherein the plurality of images comprises normal and abnormal images of the anatomical feature (the reference medical images depict a normal body organ [0027]; the reference image is chosen from an image database that includes accurately defined malignancies and other pathological indications [0144], [0347])
Regarding claim 8, Wang and Bar-Aviv teach the method of claim 1 as described above. 
Wang does not teach:
wherein comparing the first medical image record with the standard image set comprises determining that the first medical image record and the standard image set each correspond with a similar anatomical feature
However, Bar-Aviv in the analogous art teaches:
wherein comparing the first medical image record with the standard image set comprises determining that the first medical image record and the standard image set each correspond with a similar anatomical feature (the source medical image of a body organ is segmented and matched to the segmented reference medical image of a respective organ [0022]; each one of the reference medical images depict a body organ from a common group [0027])
Regarding claim 9, Wang and Bar-Aviv teach the method of claim 1 as described above. 
Wang does not teach:
wherein analyzing the first medical image record comprises determining a medical diagnosis
However, Bar-Aviv in the analogous art teaches:
wherein analyzing the first medical image record comprises determining a medical diagnosis (features that are extracted from the body organ of the source image are used as diagnostic markers and are used to generate a diagnostic report of describing pathological indication of the body organ [0121]-[0124], [0266])
Regarding claim 10, Wang and Bar-Aviv teach the method of claim 9 as described above. 

further comprising sending an alert to the workstation of the first user if the medical diagnosis is abnormal
However, Bar-Aviv in the analogous art teaches:
further comprising sending an alert to the workstation of the first user if the medical diagnosis is abnormal (alerting the user when the pathological level of the organ depicted in the source image is abnormal [0266])
Regarding claim 11, Wang and Bar-Aviv teach the method of claim 1 as described above. 
Wang does not teach:
wherein analyzing the first medical image record comprises using an artificial intelligence ("AI") engine stored on the one or more computing devices
However, Bar-Aviv in the analogous art teaches:
wherein analyzing the first medical image record comprises using an artificial intelligence ("AI") engine stored on the one or more computing devices (the source medical image as the input vector and the related expert diagnosis as the answer vector are used with the a supervised learning method to train the image database; the image database is used to generate new classifiers using machine learning algorithms [0348]- [0352])
Regarding claim 12, Wang and Bar-Aviv teach the method of claim 1 as described above. 
Wang does not teach:
further comprises sending, from the one or more computing devices and to the workstation of the first user, the analysis of the first medical image record
However, Bar-Aviv in the analogous art teaches:
further comprises sending, from the one or more computing devices and to the workstation of the first user, the analysis of the first medical image record (the system user is alerted when the source image has a priority level above a threshold by automatically sending an email, an electronic message or a pop-up window on a display device [0346]; a system for analyzing a source medical image operating on a computer [0116], [0126], Fig. 13; the user of the medical image analysis system which functions as a workstation [0160], [0351])
Claims 13 and 25 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 21 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Claim 22
Claim 23 recites substantially similar limitations as those already addressed in claim 11, and, as such is rejected for similar reasons as given above. 
Claim 24 recites substantially similar limitations as those already addressed in claim 12, and, as such is rejected for similar reasons as given above. 
Regarding claim 26, Wang teaches: A system for remote analysis of one or more medical image records, comprising:
a workstation including a processor, including a pre-processing AI engine for processing a first medical image record, and a memory storing a first copy of a standard image set; and (a computing device including at least one processing unit and memory, which stores the base image set and a compression module which compresses the medical image [0018], [0040], [0026])
[…] storing a second copy of the standard image set. (a copy of the base image set stored in computer readable media corresponding to the compressed image [0042])
Wang does not teach:
one or more computing devices operationally coupled to the workstation, the one or more computing devices including an Al engine, and an Al engine storage
However, Bar-Aviv in the analogous art teaches:
one or more computing devices operationally coupled to the workstation, the one or more computing devices including an Al engine, and an Al engine storage (the medical image systems operating on a computer functions as workstations connected to the global station via a computer network [0347], [0126]; the image database of the global station generates new classifiers using the training set and learning unit [0347], [0352]-[0355], Fig. 13; the learning system comprises a training set for using the features and related diagnosis for generating a classification of the medical image, a leaning unit to generate a classifier according to the classification and an image repository for storing the medical image associated with the classification [0118]-[0120])

Regarding claim 27, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang further teaches:
wherein the workstation further comprises a transceiver for sending a delta to the server (the compression module may output to a computer acting as a server on a computer network [0026]; the computing device may contain communication connection to allow communication with other devices [0019])
Regarding claim 28, Wang and Bar-Aviv teach the system of claim 27 as described above. 
Wang further teaches:
wherein the delta is calculated by the pre-processing Al engine by comparing the first medical image record and the first copy of the standard image set (the compression module compresses the medical image using the base image set to yield the compressed difference data representing the compressed medical image [0026], [0004])
Regarding claim 29, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang does not teach:
wherein the workstation further comprises a graphical user interface 
However, Bar-Aviv in the analogous art teaches:
wherein the workstation further comprises a graphical user interface (the system user may input via a user interface [0160], [0158]; the user of the medical image analysis system which functions as a workstation [0160], [0351])
Regarding claim 30, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang further teaches:
wherein the one or more computing devices further comprise a server processor (the present technique is operational on computing system environments or configurations such as server computers [0018]; a computing device includes at least one processing unit and memory [0018], [0040])
Regarding claim 31, Wang and Bar-Aviv teach the system of claim 30 as described above. 
Wang further teaches:
wherein the server processor is configured to combine the delta with the second copy of the standard image set to reconstruct the first medical image record (a computing device includes at least one processing unit and a decompression module which generates the decompressed medical image [0018], [0026]-[0029])
Regarding claim 32, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang does not teach:
further comprising an imaging modality operationally coupled to the workstation to send the first medical image record from the imaging modality to the workstation
However, Bar-Aviv in the analogous art teaches:
further comprising an imaging modality operationally coupled to the workstation to send the first medical image record from the imaging modality to the workstation 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Bar-Aviv in further view of Galperin (US 2008/0037876 A1).  
Regarding claim 7, Wang and Bar-Aviv teach the method of claim 1 as described above. 
Wang does not teach:
further comprising providing an alert to the user […]
However, Bar-Aviv in the analogous art teaches:
further comprising providing an alert to the user […] (alerting the user [0047])
Wang and Bar-Aviv do not teach:
if the similarity is below a threshold
However, Galperin in the analogous art teaches:
if the similarity is below a threshold (targeting similarities between a template defining objects of the query image and a database of images [0120], [0027]; templates with a similarity below the threshold are not considered [0129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang and Bar-Aviv to include a similarity below a threshold as taught by Galperin. This provides a mathematically justified method for determining the similarity level of an object of the query image and an object classified as an example of the disease state, where matches below the threshold are disregarded (Galperin [0120]-[0121], [0127]).
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Akahori (US 2018/02937772 A1) discloses an automatic layout apparatus, method and program. Reference Ratner (US 2021/0134460 A1) discloses a system for detecting the likelihood of malignancy for a patient using a pair of medical images. Reference Wang (US 2020/0019823 A1) discloses a medical image analysis method using machine learning. Reference Vincent (US 2020/0058388 A1) discloses an image viewer and method for using a medical image management system. Reference Takeshima (US 2019/0361079 A1) discloses a magnetic resonance imaging apparatus and medical imaging processing method.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/               Supervisory Patent Examiner, Art Unit 3686